DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on May 19, 2022 for the application filed November 11, 2019 which is a 371 of an application filed May 11, 2017. Claims 1, 6, 8, 10, 13-14, 16 and 19 have been amended and claim 20 has been cancelled. Claims 1-19 and 21 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over X2AI (https://web.archive.org/web/20160406193722/https://x2.ai/#examples and https://web.archive.org/web/20160325180326/X2.AI/exec.pdf) in view of Moturu et al. (U.S. Pub. No. 2017/0213007), Kumar et al. (Ask Me Anything: Dynamic Memory Networks for Natural Language Processing) and Heywood et al. (U.S. Pub. No. 2009/0144089)..
Regarding claim 1, X2AI discloses a method for assisting psychological cure in automated chatting (Page 1 discusses a psychological artificial intelligence which holds conversations with a user to administer psychotherapy and provide psychoeducation through technology based communications.), comprising: 
receiving, by a chatbot, at least one message in a chat flow from a user (Pages 2, 7, 11 and 15 show TESS receiving a user message in a chat flow.); 
performing, by the chatbot, an automated psychological test based on the at least one message, wherein the automated psychological test is initiated implicitly by the chatbot based on a user emotion indicated by the at least one message (Pages 2-3, 7-8, 11-12, 15-16 and 19-23 show TESS asking the user questions, construed as a psychological test, based on an identified emotion, such as scared or angry. The test is construed as initiated implicitly as it is done through natural conversation as discussed on page 1.), the automated psychological test including: 
determining the user emotion based on a first machine-learning model (Pages 2, 7, 11 and 15 show TESS determining a user emotion such as angry, scared, etc. Page 1 discusses that this is done using artificial intelligence which would require an emotion classification model.) 

determining one or more values of one or more factors associated with user stress Pages 19-23 show TESS determining values rating interpersonal relationships, personal well-being and social well-being, construed as values of factors associated with stress.); and 
providing, by the chatbot, a cure strategy for reducing the user emotion or stress based at least on the automated psychological test, providing the cure strategy including determining the cure strategy via a second machine-learning model (Pages 4-6, 13-14 and 17 show examples of TESS providing suggestions to reduce the user’s emotion/stress, such as coming up with a power phrase to help with difficult situations, writing a positive thought you can derive from thinking about a situation from a more rational or different angle, or imaging things from someone else’s perspective, construed as a cure strategy. Page 1 discusses that this is done using artificial intelligence which would require a model to recommend a cure strategy).)  
X2AI does not appear to explicitly disclose that the first machine-learning model is trained over a neural network using training data including at least one of text data, voice data, image data, or video data; or that the
Moturu teaches that it is old and well known in the art of automated conversations at the time of the filing to determining a user emotion based on a first machine model trained over a neural network using training data including at least one of text data, voice data, image data, or video data (Moturu, paragraph [0045] discusses determining a communication plan based determining sentiment (e.g., emotional sentiment associated with a communication, with a therapeutic intervention, with an application feature, etc.), extracting user sentiment (e.g., using natural language processing algorithms) and topic tagging (e.g., detecting, categorizing, and/or otherwise tagging communications with topics, which can be used for determining and/or promoting therapeutic interventions. Paragraph [0051] discusses applying a machine learning communication model to tag a communication with a topic (e.g., where the communication model is trained on a training dataset including text messages and associated topic labels); mapping the topic to a subset of potential automated communications associated with the topic; and selecting an automated communication to transmit to the user from the subset of potential automated communications. Paragraph [0051] further discusses that U.S. Pub. No. 2017/0004260 (herein after ‘260) is incorporated by reference. Paragraph [0152] of ‘261 discusses that the contemplated machine learning techniques include neural networks.); and 
providing the cure strategy including determining the cure strategy via a second machine-learning model (Paragraphs [0045] and [0051] discuss applying one or more machine learning communication models to determine/extract emotion sentiment and determine a therapeutic intervention. Also see paragraph [0152] of ‘261.) as this is a simple substitution of the artificial intelligence of X2AI for the one or more machine learning models disclosed in X2AI which yield the same results.
Kumar teaches that it was old and well known in the art of question answering systems at the time of the filing to provide an answer user a machine learning model trained over a dynamic memory network using training data including psychological data pairs (Kumar, section 1 discusses a Dynamic Memory Network (DMN), a neural network based framework for general question answering tasks that is trained using raw input-question-answer triplets. Generally, it can solve sequence tagging tasks, classification problems, sequence-to-sequence tasks and question answering tasks that require transitive reasoning. Raw input-question-answer triplets are construed as also including data pairs (i.e. question-answer pairs).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the artificial intelligence of X2AI to use both a first machine learning model trained over a neural network using training data including at least one of text data, voice data, image data, or video data and a second machine learning model trained over a dynamic memory network using training data including data pairs, as taught by Moturu and Kumar, as this is a simple substitution of the generically described artificial intelligence of X2AI for the neural network and dynamic memory network machine learning models disclosed in Moturu and Kumar which yield the predictable results of classification (determining an emotion) and question answering (i.e. determining a cure strategy). When applied to X2AI, the data pairs would be psychological in order to determine the psychological cure strategy. 
X2AI does not appear to explicitly disclose generating an emotion curve within a time period; or that determining one or more values of one or more factors associated with user stress is based on the emotion curve.
Heywood teaches that it was old and well known in the art of tracking and assessment of personalized data at the time of the filing generate an emotion curve within a time period (Heywood, Figs. 3 and 7 show the generation of graph showing how a user is feeling over a time period, construed as an emotion curve within a time period. Also see paragraphs [0018], [0033], [0061]-[0062] and [0067]-[0068].); and 
determine one or more values of one or more factors associated with user stress based on the emotion curve (Paragraphs [0069]-[0074] discusses correlating how a condition metrics (i.e. how the patient is feeling over a 24 hour period and patient activities over a 24 hour period) within a medical outcome to determine factors which contribute to the outcome.) to help a patent self-assess and manage his medical condition and plan his days (Heywood, paragraphs [0071] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art of tracking and assessment of personalized data at the time of the filing to modify the method of X2AI to include generating an emotion curve within a time period such that determining one or more values of one or more factors associated with user stress is based on the emotion curve, as taught by Heywood, in order to help a patient address psychological condition affecting the patient.
For example, X2AI as modified by Heywood could track how the patient is feeling over a time period in order to correlate the values of one or more factors with how the user is feeling to indicate that those factors are causing stress.

Regarding claim 5, X2AI as modified by Moturu discloses wherein the performing the psychological test comprises: performing sentiment analysis on the at least one message, the at least one message being in at least one format of text, voice, image and video, the sentiment analysis being for classifying the at least one message into one of a plurality of emotion categories (Moturu, paragraph [0045] discusses determining a communication plan based determining sentiment (e.g., emotional sentiment associated with a communication, with a therapeutic intervention, with an application feature, etc.), extracting user sentiment (e.g., using natural language processing algorithms) and topic tagging (e.g., detecting, categorizing, and/or otherwise tagging communications with topics, which can be used for determining and/or promoting therapeutic interventions. Paragraph [0051] discusses applying a machine learning communication model to tag a communication with a topic (e.g., where the communication model is trained on a training dataset including text messages and associated topic labels); mapping the topic to a subset of potential automated communications associated with the topic; and selecting an automated communication to transmit to the user from the subset of potential automated communications. Also see X2AI, pages 2, 7, 11 and 15 showing TESS determining a user emotion category such as angry, scared, etc. ).

Regarding claim 6, X2AI further discloses before performing the psychological test, further comprising at least one of: 
determining that the at least one message includes a request for the psychological test (Pages 8 and 12 shows a user message indicating that they would like to talk about an issue.); 
determining that the at least one message indicates a negative emotion (Pages 2, 7, 11 and 15 show TESS determining a negative user emotion such as angry, scared, etc. from the user message.); and 
determining that the emotion curve of a user meets a predefined condition, the emotion curve being formed from emotion states of the user within a time period (See Heywood as applied to claim 1 above.).

Regarding claim 7, X2AI further discloses wherein the providing the cure strategy comprises: 
establishing, in the chat flow, a session connection between a user and a psychologist, the cure strategy being provided through the session connection (Page 1 discusses allowing a therapist to intervene in the conversation to escalate treatment which would require a session connection.).

Regarding claim 8, X2AI further teaches wherein the providing the cure strategy comprises determining the cure strategy based on at least one of: at least one candidate cure strategy determined from a psychological knowledge graph; the emotion curve of a user; and a session between the user and a chatbot and/or between the user and a psychologist (Pages 4-6, 13-14 and 17 show examples of TESS providing suggestions to reduce the user’s emotion/stress, such as coming up with a power phrase to help with difficult situations, writing a positive thought you can derive from thinking about a situation from a more rational or different angle, or imaging things from someone else’s perspective, construed as a cure strategy. This is done based on the conversation between the user and TESS. Also see Heywood as applied to claim one above.).

Regarding claim 9, X2AI further discloses providing a result of the psychological test in the chat flow (Pages 3, 9 and 12 show TESS summarizing what it believes that issue is based on the conversation, construed as providing the results of the test to the user in the chat flow.).

Regarding claim 10, X2AI does not appear to explicitly disclose, but Heywood teaches that it was old and well known in the art of tracking and assessment of personalized data at the time of the filing to perform receiving a request for obtaining the emotion curve; and providing the emotion curve based on the request (Heywood, paragraphs [0018], [0033], [0061]-[0062] and [0067]-[0068] discuss a user requesting to input, store and analyze data to obtain a graphical analysis of the input data. The analyzed data may include data on how the user is feeling such that the graphical analysis is a graph of how the patient is feeling over time, construed as an emotion curve.) to help a patent self-assess and manage his medical condition and plan his days (Heywood, paragraphs [0071] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art of tracking and assessment of personalized data at the time of the filing to modify the method of X2AI to include receiving a request for obtaining an emotion curve; and providing the emotion curve based on the request, as taught by Heywood, in order to help a patient address psychological condition affecting the patient.

Regarding claims 16 and 18-19: all limitations as recited have been analyzed and rejected with respect to claims 1 and 7-8.  Claims 16 and 18-19 pertain to an apparatus, corresponding to the method of claims 1 and 7-8. Claims 16 and 18-19 do not teach or define any new limitations beyond claims 1 and 7-8 aside from the processor and memory to perform the steps (X2AI, page 1 discuss implementing the artificial intelligence using an API, SMS, WhatsApp or web browsers, requiring memory and a processor); therefore claims 16 and 18-19 are rejected under the same rationale.

Claims 2-4, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over X2AI (https://web.archive.org/web/20160406193722/https://x2.ai/#examples and https://web.archive.org/web/20160325180326/X2.AI/exec.pdf) in view of Moturu et al. (U.S. Pub. No. 2017/0213007), Kumar et al. (Ask Me Anything: Dynamic Memory Networks for Natural Language Processing), Salazar et al. (U.S. Pub. No. 2018/0218126) and Heywood et al. (U.S. Pub. No. 2009/0144089)..
Regarding claim 2, X2AI further discloses wherein initiating the psychological test comprises providing the psychological test automatically without an explicit request by the user to initiate the psychological test (Pages 2-3, 7-8, 11-12, 15-16 and 19-23, shows that the conversation/test is initiated without an explicit request.).
X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein a psychological test comprises: selecting at least one question from a psychological knowledge graph established through data mining (Salazar, paragraph [0045] discusses that the triage protocol questions are determined from a knowledge graph mapping symptoms to protocols which is learned based existing patient cases. Paragraph [0054] discusses the application of mental health); 
providing the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.); and 
receiving at least one answer to the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the psychological test of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 3, X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein the psychological knowledge graph is established from at least one of: 
plain texts or question-answer pairs in a psychological domain on at least one website (Salazar, paragraphs [0036], [0045] and [0049]-[0053] discuss that the knowledge graphs are generated from patient cases which include unstructured conversation text and call-response units between a patient and a healthcare professional or medical triage assistant system, and a patient visit with a healthcare professional. The conversations may be done using a web server, construed as a website in the medical domain, which encompasses psychological domains.).; and 
at least one session between a user and a chatbot and/or between the user and a psychologist (Salazar, paragraphs [0036], [0045] and [0049]-[0053] discuss that the knowledge graphs are generated from patient cases which include conversations between a patient and a healthcare professional or medical triage assistant system, and a patient visit with a healthcare professional.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to further modify the method of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 4, X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein the at least one question is selected through matching between a current session and questions in the psychological knowledge graph (Salazar, paragraphs [0042] and [0045] discuss that the protocol questions are selected using the knowledge graph based on the mapping to the symptoms determined through a conversation with the patient which may occur in real-time.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to further modify the method of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 11, X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing to perform receiving a feedback for the cure strategy (Salazar, paragraphs [0031] and [0043] discuss receiving feedback regarding the recommended protocol, construed as the cure strategy.); 
if the feedback is positive, generating a psychological data pair which includes a current session in a first data part and includes the cure strategy in a second data part (Paragraphs [0028]-[0031], [0042]-[0043], [0045] and [0049]-[0052] discuss that positive feedback is used associate conversational token and symptoms with protocols. For example, feedback that a protocol was correct would associate the protocol with the determined symptom and tokens.); and 
appending the psychological data pair to a psychological knowledge graph (Paragraphs [0028]-[0031], [0043], [0045] and [0049]-[0052] discuss that feedback is used to improve and generate the knowledge graph.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the method of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 12, X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing to perform receiving a feedback for the cure strategy (Salazar, paragraphs [0028]-[0031], [0045] and [0049]-[0052] discuss receiving feedback for the determined symptoms and protocol, construed as the cure strategy. For example, a treating physician may confirm the symptoms/protocol.); and 
if the feedback is positive, generating an emotion card which includes information about at least one of: topic, emotion, time period, reason, cure strategy, and effectiveness (Salazar, paragraphs [0028]-[0031], [0045] and [0049]-[0052] discuss that patient case summaries are added to a dataset to create a positive training data set only if a medical provider is able to verify the patient's symptoms/protocols, construed as positive feedback. The patient case summaries are construed as emotion cards and include information on complaints, symptoms and protocol, construed as topic, reason and cure strategy.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the method of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Regarding claim 17, X2AI does not appear to explicitly disclose, but Salazar teaches that it was old and well known in the art of medical assistance systems at the time of the filing wherein a psychological test comprises: selecting at least one question from a psychological knowledge graph established through data mining (Salazar, paragraph [0045] discusses that the triage protocol questions are determined from a knowledge graph mapping symptoms to protocols which is learned based existing patient cases. Paragraph [0054] discusses the application of mental health); 
providing the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.); and 
receiving at least one answer to the at least one question in the chat flow (Salazar, paragraph [0046] discusses that executing the protocol provides questions and receives answers in free-form, construed as a chat flow.) to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs (Salazar, paragraph [0003])
Therefore, it would have been obvious to one of ordinary skill in the art of medical assistance systems at the time of the filing to modify the psychological test of X2AI to incorporate the limitations above, as taught by Salazar, in order to streamline remote medical triaging so that healthcare professionals can increase the number of patients they can assist, ensure high-quality care, and reduce operational costs.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn et al. (U.S. Pub. No. 2014/0249830) in view of X2AI (https://web.archive.org/web/20160406193722/https://x2.ai/#examples and https://web.archive.org/web/20160325180326/X2.AI/exec.pdf), Moturu et al. (U.S. Pub. No. 2017/0213007), Kumar et al. (Ask Me Anything: Dynamic Memory Networks for Natural Language Processing) and Heywood et al. (U.S. Pub. No. 2009/0144089)..
Regarding claim 13, Gallopyn discloses a method for assisting psychological cure in automated chatting (Paragraphs [0014] and [0016] discuss a virtual assistant (i.e. chatbot) system/method which provides medical professionals, such as a psychologist, with assistance in performing actions or tasks in the context of the medical professional's medical practice.), comprising: 
receiving, by an automated chatbot, a first request for obtaining user information of a user in a chat flow (Figs. 4A-4D and paragraph [0111] show and discuss receiving a request from the medical professional to obtain information on a patient.); 
providing the user information to a psychologist based on the first request (Figs. 4C-4D and paragraph [0111] show and discuss providing information on the patient to the provider, which may be a psychologist as discussed in paragraph [0016].) 



receiving, by the chatbot, a second request for obtaining a suggested cure strategy for the user (Figs. 4G-4H and paragraphs [0115]-[0118] and [0121] discuss receiving a request to obtain a medical order for a patient for confirmation by the medical professional, construed as a suggested cure strategy.); and 
providing, by the chatbot, the suggested cure strategy to the psychologist, based on the second request, the suggested cure strategy being determined (Fig. 4H and paragraphs [0115]-[0118] and [0121] show and discuss providing the medical order to the medical professional for confirmation. Paragraphs [0067], [0090] and [0103] discuss that the medical order may be determined based on inferring information from the patient information.) 
Gallopyn does not appear to explicitly disclose wherein the user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the user, implicitly initiating the psychological test including: determining the user emotion based on a first machine-learning model trained over a neural network using training data including at least one of text data, voice data, image data, or video data; and determining one or more values of one or more factors associated with user stress; or the suggested cure strategy being based at least on psychological test, providing the cure strategy including determining the cure strategy via a second machine-learning model trained over a dynamic memory network using training data including psychological data pair.
X2AI teaches that it was old and well known in the art of chatbots at the time of the filing wherein the user information comprises results of a psychological test provided to the user, the psychological test being initiated implicitly based on a user emotion detected for the user (Pages 2-3, 7-8, 11-12, 15-16 and 19-23 show TESS asking the user questions, construed as a psychological test, based on an identified emotion, such as scared or angry. The test is construed as initiated implicitly as it is done through natural conversation as discussed on page 1.), implicitly initiating the psychological test including: 
determining the user emotion based on a first machine-learning model (Pages 2, 7, 11 and 15 show TESS determining a user emotion such as angry, scared, etc. Page 1 discusses that this is done using artificial intelligence which would require an emotion classification model.) 
determining one or more values of one or more factors associated with user stress (Pages 19-23 show TESS determining values rating interpersonal relationships, personal well-being and social well-being, construed as values of factors associated with stress.); and 
a suggesting cure strategy based at least on psychological test, providing the cure strategy including determining the cure strategy via a second machine-learning model (Pages 4-6, 13-14 and 17 show examples of TESS providing suggestions to reduce the user’s emotion/stress, such as coming up with a power phrase to help with difficult situations, writing a positive thought you can derive from thinking about a situation from a more rational or different angle, or imaging things from someone else’s perspective, construed as a cure strategy. Page 1 discusses that this is done using artificial intelligence which would require a model to recommend a cure strategy).)  
Therefore, it would have been obvious to one of ordinary skill in the art of chatbots at the time of the filing to modify the chatbot of Gallopyn such to include the limitations above, as taught by X2AI, in order to allow a therapist to intervene and to form a bond with the user, similar to talking to a friend (X2AI, page 1).
Moturu teaches that it is old and well known in the art of automated conversations at the time of the filing to determining a user emotion based on a first machine model trained over a neural network using training data including at least one of text data, voice data, image data, or video data (Moturu, paragraph [0045] discusses determining a communication plan based determining sentiment (e.g., emotional sentiment associated with a communication, with a therapeutic intervention, with an application feature, etc.), extracting user sentiment (e.g., using natural language processing algorithms) and topic tagging (e.g., detecting, categorizing, and/or otherwise tagging communications with topics, which can be used for determining and/or promoting therapeutic interventions. Paragraph [0051] discusses applying a machine learning communication model to tag a communication with a topic (e.g., where the communication model is trained on a training dataset including text messages and associated topic labels); mapping the topic to a subset of potential automated communications associated with the topic; and selecting an automated communication to transmit to the user from the subset of potential automated communications. Paragraph [0051] further discusses that U.S. Pub. No. 2017/0004260 (herein after ‘260) is incorporated by reference. Paragraph [0152] of ‘261 discusses that the contemplated machine learning techniques include neural networks.); and 
providing the cure strategy including determining the cure strategy via a second machine-learning model (Paragraphs [0045] and [0051] discuss applying one or more machine learning communication models to determine/extract emotion sentiment and determine a therapeutic intervention. Also see paragraph [0152] of ‘261.) as this is a simple substitution of the artificial intelligence of X2AI for the one or more machine learning models disclosed in X2AI which yield the same results.
Kumar teaches that it was old and well known in the art of question answering systems at the time of the filing to provide an answer user a machine learning model trained over a dynamic memory network using training data including psychological data pairs (Kumar, section 1 discusses a Dynamic Memory Network (DMN), a neural network based framework for general question answering tasks that is trained using raw input-question-answer triplets. Generally, it can solve sequence tagging tasks, classification problems, sequence-to-sequence tasks and question answering tasks that require transitive reasoning. Raw input-question-answer triplets are construed as also including data pairs (i.e. question-answer pairs).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify the chatbot artificial intelligence of Gallopyn as modified by X2AI to use both a first machine learning model trained over a neural network using training data including at least one of text data, voice data, image data, or video data and a second machine learning model trained over a dynamic memory network using training data including data pairs, as taught by Moturu and Kumar, as this is a simple substitution of the generically described chatbot artificial intelligence of X2AI for the neural network and dynamic memory network machine learning models disclosed in Moturu and Kumar which yield the predictable results of classification (determining an emotion) and question answering (i.e. determining a cure strategy). When applied to Gallopyn as modified by X2AI, the data pairs would be psychological in order to determine the psychological cure strategy. 
Gallopyn as modified by X2AI does not appear to explicitly disclose generating an emotion curve within a time period; or that determining one or more values of one or more factors associated with user stress is based on the emotion curve.
Heywood teaches that it was old and well known in the art of tracking and assessment of personalized data at the time of the filing generate an emotion curve within a time period (Heywood, Figs. 3 and 7 show the generation of graph showing how a user is feeling over a time period, construed as an emotion curve within a time period. Also see paragraphs [0018], [0033], [0061]-[0062] and [0067]-[0068].); and 
determine one or more values of one or more factors associated with user stress based on the emotion curve (Paragraphs [0069]-[0074] discusses correlating how a condition metrics (i.e. how the patient is feeling over a 24 hour period and patient activities over a 24 hour period) within a medical outcome to determine factors which contribute to the outcome.) to help a patent self-assess and manage his medical condition and plan his days (Heywood, paragraphs [0071] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art of tracking and assessment of personalized data at the time of the filing to modify the method of Gallopyn as modified by X2AI to include generating an emotion curve within a time period such that determining one or more values of one or more factors associated with user stress is based on the emotion curve, as taught by Heywood, in order to help a patient address psychological condition affecting the patient.
For example, Gallopyn as modified by X2AI and Heywood could track how the patient is feeling over a time period in order to correlate the values of one or more factors with how the user is feeling to indicate that those factors are causing stress.

Regarding claim 14, Gallopyn  further discloses wherein the user information comprises at least one of: 
an emotion card of the user, the emotion card including information about at least one of topic, emotion, time period, reason, cure strategy, and effectiveness (Not disclosed); 
the emotion curve of the user, being formed from emotion states of the user within a time period (See Heywood as applied to claim 12 above.); and a 
result of a psychological test taken by the user (Paragraphs [0016], [0061] and [0063] discuss that the patient information from which the medical order information is inferred from may include diagnostic test results. In the field of psychology, this may include a psychological test results.).

Regarding claim 15, Gallopyn further discloses establishing, in the chat flow, a session connection between the user and the psychologist (Paragraphs [0001], [0016] and [0110] discuss that a medical professional, such as a psychologist, may place a call or text to a designated recipient from within the virtual assistant chat. The recipient could be a patient (i.e. Gloria, as shown in figs. 4B and 4C).).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over X2AI (https://web.archive.org/web/20160406193722/https://x2.ai/#examples and https://web.archive.org/web/20160325180326/X2.AI/exec.pdf) in view of Moturu et al. (U.S. Pub. No. 2017/0213007), Kumar et al. (Ask Me Anything: Dynamic Memory Networks for Natural Language Processing), Danisman et al. (Feeler: Emotion Classification of Text Using Vector Space Model) and Heywood et al. (U.S. Pub. No. 2009/0144089).
Regarding claim 21, X2AI does not appear to explicitly disclose, but Danisman teaches that it was old and well known in the art of emotion detection in sentences at the time of the filing wherein the user emotion is determined using a sentiment analysis classifier configured to project user inputs into one or more vectors and classify the user inputs into one or more emotion categories (Danisman, abstract discusses perform sentiment analysis of text to determine and classify emotions by category using vector space model to achieve better performance for emotion detection in sentences.).
Therefore, it would have been obvious to one of ordinary skill in the art of text emotion detection in sentences at the time of the filing to further modify the method of X2AI such that the user emotion is determined using a sentiment analysis classifier configured to project user inputs into one or more vectors and classify the user inputs into one or more emotion categories, as taught by Danisman, in order to achieve better performance for emotion detection in sentences.

Response to Arguments
Applicant's arguments filed May 19, 2022 regarding claims 1-19 and 21 being rejected under 35 U.S.C. §103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686